              Case 1:20-cv-08042-PKC Document 16 Filed 03/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

LINDA FAIRSTEIN,                              Case No.: 2-20-CV-00180-TPB-NPM

                  Plaintiff,

         v.

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

                  Defendants.

                                 NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that ERIC S. OLSON of the law firm of DENTONS COHEN

& GRIGSBY P.C. hereby appears as counsel for Defendants, NETFLIX, INC., AVA

DUVERNAY, and ATTICA LOCKE, in this proceeding. Notice of all future proceedings,

pleadings, motions, briefs, applications and orders should be served to the undersigned.


                                    DENTONS COHEN & GRIGSBY P.C.

                                    /s/ Eric S. Olson
                                    KELLEY GERAGHTY PRICE
                                    Florida Bar No. 889539
                                    ERIC S. OLSON
                                    Florida Bar No. 99079

                                    Mercato – Suite 6200
                                    9110 Strada Place
                                    Naples, Florida 34108
                                    Telephone: (239) 390-1913
                                    Facsimile: (239) 390-1901
                                    E-mail: kelley.price@dentons.com
                                              eric olson@dentons.com

                                    Attorneys for Defendants
                                    NETFLIX, INC., AVA DUVERNAY and ATTICA
Dated: March 25, 2020               LOCKE
3287442.v1




                                           Page 1 of 2
      Case 1:20-cv-08042-PKC Document 16 Filed 03/25/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of March, 2020, I caused the

foregoing to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                              /s/ Eric S. Olson




                                        Page 2 of 2
